Civil action to recover for alleged personal injuries sustained by plaintiff, while riding in a taxi belonging to the defendant.
At the close of all the evidence, the defendant renewed his motion for judgment as of nonsuit, made at the close of plaintiff's evidence; motion granted and plaintiff appeals, assigning error.
An examination of the evidence disclosed on this record leads to the conclusion that the motion for judgment as of nonsuit was properly granted, under the authority of the companion case, Watkins v. Grier, ante, 339,30 S.E.2d 219.
Affirmed.